The defendants submit as a substitute for the plan of administering the fund proposed by the trustees, and approved by the court upon a former consideration of this case, that the fund be placed in the hands of the trustees of Pinkerton academy as successors to the trustees of the Adams Female Academy, or that the trustees of the Adams Female Academy be authorized and directed to pay over to the trustees of Pinkerton academy the annual income thereof, to be applied to the payment of the tuition of females who may be deemed deserving by the trustees of Pinkerton academy, and who may reside within the limits of the original township of Londonderry as it existed at the decease of the testator, Jacob Adams; or for the education of females at Pinkerton academy in any way deemed advisable by the trustees thereof. Aside from the objection that a question of law once decided at the law term will not be reconsidered in the same case except on a motion for rehearing (Plaisted v. Holmes, 58 N.H. 619), substantial reasons exist why the plan proposed by the defendants cannot be adopted.
The donor of a charitable fund may annex to it any lawful conditions or limitations that he chooses, and the fund must be administered in conformity therewith, so far as it can be and carry out the intention of the donor. He may direct the mode and place of the application, as well as the use to which the fund is to be applied. In creating the charity under consideration, the testator specifically determined two things, — the place of its permanent location, and the authority that should manage and administer the fund. He appointed a board of trustees with power of perpetuation, to whom the management of the fund and the administration of the trust should be committed, and provided that the school for the benefit of which the income of the fund was to be applied should be located and forever established within one hundred rods of the place where the meeting-house in the first parish in Londonderry then stood. These provisions cannot be unnecessarily disregarded. The testator having stipulated that the fund should be managed and administered by a designated board of trustees, the court cannot interfere to control their action unless they abuse the authority conferred upon them, or refuse to exercise it. The plan of administering the fund proposed by the trustees being authorized *Page 228 
by the terms of the trust, the court has no jurisdiction to direct a different application.
But the limitation as to the place where the charitable gift is to be applied to educational uses presents an insurmountable objection to the mode of appropriation suggested by the defendants. It is stated in the plaintiffs' bill, as a matter of history, that the removal of a school which had been previously maintained at Derry Upper Village to another part of the town created dissatisfaction on the part of the testator and other residents of the village, and this furnishes a reason why the limitation as to location was attached to the charitable bequest. The fact that the school thus removed and established in another part of the town is now Pinkerton academy, shows that a construction of the bequest allowing a transfer of the fund to that institution, if otherwise admissible, would be in direct opposition to the intention of the testator. But such a construction is not admissible. The language designating the location is imperative and unequivocal, and the limitation absolute. The words "located and forever established" do not allow a change of location. In this respect there is no room for cy pres construction. A transfer of the educational use to another locality would be a perversion of the fund. Per. Tr., ss. 723, 733.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred.